EXHIBIT 10



AMENDMENT NO. 6



     This Amendment No. 6 to the Trust Agreement between Boise Cascade
Corporation and American National Bank and Trust Company of Chicago dated
November 2, 1987, as amended and restated as of December 13, 1996, is effective
May 1, 2001, and amends the Trust Agreement as follows:

     In accordance with Section 1.01 of Article I, The Plans, of the Trust
Agreement, the following plans, in the attached form and as they may be amended
from time to time, are hereby made subject to the Trust Agreement and are added
to Exhibit A thereto:

     1.  Key Executive Performance Unit Plan (Exhibit A(r))

     2.  2000 Split-Dollar Life Insurance Plan for Selected Executives of Boise
Cascade Office Products Corporation (Exhibit A(s))

     3.  Boise Cascade Office Products Corporation Split-Dollar Life Insurance
Plan (Exhibit A(t))

     4.  Boise Cascade Office Products Corporation Key Executive Performance
Plan (Exhibit A(u))

     5.  Boise Cascade Office Products Corporation Early Retirement Plan for
Executive Officers (Exhibit A(v))

     6.  Boise Cascade Office Products Corporation Supplemental Pension Plan
(Exhibit A(w))

     7.  Boise Cascade Office Products Corporation Executive Officer Severance
Agreement (Exhibit A(x))

     8.  Boise Cascade Office Products Corporation Key Executive Deferred
Compensation Plan (Exhibit A(y))

     9.  Boise Cascade Office Products Corporation 1995 Executive Officer
Deferred Compensation Plan (Exhibit A(z))

     10.  Boise Cascade Office Products Corporation 1995 Key Executive Deferred
Compensation Plan (Exhibit A(aa))

     In witness whereof, the parties have executed this Amendment No. 6 as of
the date first written above.

 

BOISE CASCADE CORPORATION





 

By /s/ J. W. Holleran
   J. W. Holleran
   Senior Vice President, Human Resources,
   and General Counsel

     

AMERICAN NATIONAL BANK AND
   TRUST COMPANY OF CHICAGO

     

By /s/ Beverly A. Booker
   Title Trust Officer

 